PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,623,112
Issue Date: April 18, 2017
Application No. 14/386,321
Filed: September 18, 2014
For: Dually Derivatized Chitosan Nanoparticles and Methods of Making and Using the Same

:
:
:	NOTICE
:
:
:

This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed May 5, 2021.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Todd A. Lorenz appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

It is noted applicant was entitled to small entity status at the time of filing the application. However, the applicant states that at the time the issue fee was paid, it should have been paid as an undiscounted status.  Applicant now asserts that the application qualifies for small entity status. As such, the fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED and any future fee(s) submitted must be paid as a small entity.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions